Citation Nr: 0105757	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to herbicide exposure.

2.  Entitlement to an effective date earlier than February 1, 
1996, for a 100 percent evaluation for post-traumatic stress 
disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

4.  Entitlement to an effective date earlier than December 
15, 1998, for the award of service connection for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Appellant 


REMAND


The veteran had active duty from March 1966 to October 1969.  
This matter comes on appeal from rating decisions of the 
Honolulu VA Regional Office (RO).

The veteran was scheduled for a personal hearing before a 
member of the Board of Veterans' Appeals (Board) in 
Washington, D.C. on April 5, 2001. In February 2001, however, 
the veteran indicated that he desired a personal hearing 
before a member of the Board at the RO instead.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board.

 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





